I concur in the opinion of Judge WILLARD BARTLETT except in his interpretation of the statutes of 1872 and 1877, referred to and in part quoted by him. Such statutes provide for the delivery of the assessment roll of the town of Hempstead to the receiver of taxes with the warrant of collection annexed or subjoined thereto.
Neither act contains any command or direction as to the form of the warrant. So far as appears from such special acts a warrant for the collection of taxes in any form to carry out the purpose of the statutes would be sufficient. I will assume for the purposes of this case that a reasonable construction of said special acts requires that reference be made to the General Tax Law existing at the time of the enactment of the said statutes to ascertain what was intended by the legislature in said special acts by the use of the word "warrant." The warrant attached to the assessment roll in question complies with the provisions of the General Tax Law existing at the time of the passage of said special acts.
I disagree with Judge BARTLETT in holding that the legislature intended that the form of the warrant should vary *Page 210 
from time to time as subsequent acts of the legislature might vary and change the statutory form thereof. It is a general rule in the interpretation of statutes that they shall be construed with reference to the time of their passage or with reference to their going into effect. (Bradley v. Ward, 58 N.Y. 401-409;Griswold v. Atlantic Dock Co., 21 Barb. 225.) Such meaning must be given to words as they have at the date of the act, and such forms referred to in the statute must be adopted as exist at the time of the passage of the act, and they should not be varied by subsequent legislation unless the intention is apparent from the language of the subsequent acts. I am, therefore, of the opinion that the tax warrant signed by all of the members of the board of supervisors of the county with the seal of the board attached thereto should be regarded as the seal of all and as a compliance with the special acts relating to the collection of taxes in the town of Hempstead. This leads me to the conclusion that the judgment should be affirmed.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT and VANN, JJ., concur with WILLARD BARTLETT, J.; CHASE, J., reads dissenting opinion; HAIGHT, J., absent.
Judgment reversed, etc.